Citation Nr: 1439904	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for PTSD with depression.  

In July 2010, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2011, the Board remanded this appeal for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

During the period on appeal, the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms such as panic attacks, disturbances in motivation and mood, and difficulties in establishing and maintaining effective work and social relationships.  The evidence does not show occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

During the period on appeal, the criteria for a rating of 50 percent, but not higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter dated in July 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examinations and obtained an adequate opinions concerning the Veteran's PTSD in October 2008 and April 2011.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by application of the criteria set forth in the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran is currently assigned with a 30 percent rating for a psychiatric disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2013).

The listed symptoms in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It is not required to find the presence of all, most, or even some, of the enumerated symptoms for particular ratings.  The list of examples provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 percent and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

At an October 2008 VA examination, the Veteran was observed as being well dressed and groomed with an anxious and depressed mood.  No evidence of any psychomotor retardation was noted.  The Veteran was tearful at one point when discussing his terminally ill friend.  His attention and concentration appeared normal.  Recent and remote memory appeared normal.  The examiner noted that the Veteran showed some passive suicidal ideation with plan or intent that consisted of stating that if he was going to kill himself, he would probably do it with a vehicle.  He showed no homicidal ideation with no evidence of psychosis.  His speech was normal.  The Veteran's judgment, insight, and impulse control all appeared adequate.  

The Veteran reported an increase in workplace difficulty as he was employed as therapist at a VA facility.  The Veteran reporting feeling a change in his breathing and feeling lightheaded that he associated with panic attacks.  He denied environment triggers, however he left his last position when he started having similar symptoms.  The Veteran reported feeling disillusionment with his job and the patients he worked with.  He reported feeling pressured by the increased demands of his work and described being irritable and snapping at patients.  

The Veteran reported having a relatively good marriage and that they were supportive of each other.  The Veteran reported that he enjoyed being at home and working out in the yard.  The examiner summarized the Veteran's PTSD as having many current stressors including work place stress, financial stressors, and multiple real and anticipated losses including his brothers, his health, and his friends.  The examiner also reported that physical difficulties had also contributed to his symptoms.  The Veteran was diagnosed with a depressive disorder and PTSD and assigned at GAF of 65.

A June 2009 statement submitted by the Veteran reported that he had panic attacks two to three times per week which were not addressed by the October 2008 VA examiner.  He also reported that with regard to hobbies, while he maintained different activities, he had problems finishing projects once he started them.  He also reported that he had to leave his previous job due to anger and explosive episodes at work.

An April 2011 VA examination report shows that the Veteran denied a history of inpatient psychiatric treatments or suicidal attempts.  He reported that he had no sleeping difficulties and no nightmares but felt tired when he woke as he was unable to tolerate a CPAP machine for sleep apnea.  The Veteran reported that he had few close friends and a close friend of his had recently passed away.  He was able to watch news reports about the current war, but he was more bothered by current events.  The Veteran reported a history of anxiety attacks but none had occurred lately.  He reported his mood as variable with some low days but overall he was able to enjoy things.  He reported that he had a very good relationship with his wife.  He reported his concentration was good and he gets along well with coworkers but prefers to keep to himself outside of work.  He reported avoiding crowds and a history of startled response.  

The Veteran reported being married to his current wife for 22 years and described his marriage as a supportive relationship.  He had currently been working as a therapist at a VA facility for 14 to 15 years.  He reported that he had accommodations at work due to getting upset around large crowds so he limited his group sessions to 12 to 14 patients.  He also reported that he had lost interest in activities that he used to enjoy and tried to engage in hobbies but could not finish projects.  With regard to mood, he reported becoming more irritable and having a short fuse due to anger.  He attributed the increased stress to unrealistic expectations at home.  The Veteran reported that he had difficulty in concentration, was increasingly hypervigilant, and had an exaggerated startled response.  He denied symptoms of mania, hypomania, or any psychotic conditions.  He stated that he used to have an occasional fleeting suicidal thought that related to his stress but had never had a plan or intention.  He reported no current suicidal or homicidal thoughts.  

Mental status examination revealed that the Veteran was alert and fully oriented.  He was cooperative, had a positive attitude, and maintained good eye contact.  Affect was noted as euthymic, without irritability or euphoria, and he was tearful only when talking about his friend that passed away a couple of years ago.  His thought process was logical, organized, and goal directed.  He displayed no delusions, hallucinations, suicidal or homicidal thoughts, or obsessions.  The Veteran showed no difficulties with naming, repetition, comprehension, attention, concentration, immediate, short term, or long term memory.  The Veteran was assigned with a GAF of 58-60.  

Considering the evidence in light of the criteria listed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his service connected PTSD more nearly approximates a higher rating of 50 percent for the period on appeal.  38 C.F.R. § 4.7(2013).

In granting a 50 percent rating for the PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The pertinent medical evidence shows that the Veteran's PTSD symptomatology has included some occupational impairment due to disturbances of motivation and mood and difficulty maintaining effective work relationships.  Furthermore, the evidence shows that the Veteran has credibly reported weekly panic attacks.  While the Veteran has maintained his employment for the last 15 years as a VA therapist, he has had to limit his group therapy sessions to 12 to 14 patients due to an inability to be around large crowds.  Also of note is that the Veteran's mood has deteriorated as he has reported becoming more irritable and angry.  While the Veteran maintained interest in hobbies outside of work, he had difficulty finishing them.  Collectively, those symptoms are indicative of occupational and social impairment with reduced reliability and productivity.

In addition to the presence of the some of the symptoms listed in Diagnostic Code 9411 as characteristic of occupational and social impairment with reduced reliability and productivity, the Board also notes that the Veteran's most recently assigned GAF of 58-60 also supports the higher rating of 50 percent.  According to DSM-IV, GAF scores ranging from 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In this case, the GAF scores of 58 to 60 are indicative of symptoms consistent with the rating of 50 percent.  The Board reiterates that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating to be assigned.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).  In this case, the extent and severity of the Veteran's actual PTSD symptoms reported or shown during the appeal period are suggestive of occupational and social impairment with reduced reliability and social impairment.

The Board further finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for the next higher rating of 70 percent.  A 70 percent rating requires occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to certain symptoms.  Here, the Board finds that the Veteran symptoms are not characteristic of that rating criteria.  Specifically, the evidence of record does not indicate that the Veteran has exhibited obsessional rituals, illogical speech, near-continuous panic attacks or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty adapting to stressful circumstances.  While passive suicidal ideation has been reported, that symptoms has not progressed sufficiently to active ideation or plan to support any higher rating.  The Veteran has been employed for the last 14 to 15 years, and while he has had some accommodations provided by his employer due to PTSD, such as smaller patient group sessions, he is still gainfully employed.  Moreover, he has been married to his current spouse for 22 years and characterizes their marriage as good.  In sum, the Board finds that the psychiatric symptoms shown do no support the assignment of a 70 percent rating beginning on April 24, 2011.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9411 as characteristic of a 70 percent rating, the Board also notes that none of the assigned GAF scores support the assignment of any higher rating during the period in question.  The Veteran has been assigned GAF scores as low as 58 to 60.  According to DSM-IV, GAF scores ranging from 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In this case, the GAF scores of 58-60 are reflective of symptoms consistent with a disability rating than of 50 rating and not indicative of a 70 percent rating.  However, the GAF scores assigned, like an examiner's assessment of the severity of a condition, are not dispositive of the rating.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).  In this case, the extent and severity of the Veteran's actual PTSD symptoms reported or shown during the entire appeal period are suggestive of not more than occupational and social impairment with reduced reliability and productivity. 

The Board has considered whether the Veteran's claim for increased rating should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2013).  The Board concludes referral is not warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  A higher rating is available for PTSD.  However the Veteran does not meet the criteria for a higher rating.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to PTSD.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, the Board finds that the evidence supports a rating of 50 percent, but not higher, for PTSD during the period on appeal, and to that extent the claim is granted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating of 50 percent for PTSD, but no higher, is granted.



____________________________________________
Harvey P. Roberts,
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


